                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,                                                   C.A. 2:21-cv-00041-JRG
              Plaintiff,                              JURY TRIAL DEMANDED
       v.
SAMSUNG ELECTRONICS CO., LTD.,
AND SAMSUNG ELECTRONICS
AMERICA, INC.,

              Defendants.



  ORDER GRANTING PLAINTIFF GESTURE TECHNOLOGY PARTNERS, LLC’S
     UNOPPOSED MOTION TO WITHDRAW CHAD ENNIS AS COUNSEL

      COME NOW Gesture Technology Partners, LLC’s (“GTP”) Unopposed Motion for

Withdrawal of Chad Ennis as Counsel. The Court, having reviewed the Motion, finds that the

Motion should be, and hereby is, GRANTED.

      It is, therefore, ORDERED, ADJUDGED and DECREED that Chad Ennis of Williams

Simons & Landis PLLC be withdrawn as an attorney of record for GTP.
